Citation Nr: 0107533	
Decision Date: 03/14/01    Archive Date: 03/21/01

DOCKET NO.  97-28 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen L. Higgs, Counsel



INTRODUCTION

The veteran served on active duty from March 1968 to July 
1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in March 1997 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.
1io

REMAND

In correspondence dated on December 18, 2000, and stamped as 
received by the RO on January 3, 2001, the veteran notified 
the RO of a new mailing address.  Correspondence from the 
veteran's representative also received on January 3, 2001, 
also contained the new mailing address.  On December 20, 
2000, the RO mailed a letter to the veteran's prior address 
notifying him of a scheduled January 25, 2001, Travel Board 
hearing.  There is no indication that this notice was mailed 
to the address provided on January 3, 2001.  A notation on 
the copy of this letter in the claims file indicates that the 
veteran did not appear for the hearing.  On January 30, 2001, 
the RO mailed a letter to the veteran's prior mailing 
address, informing him in part that "[i]f you have requested 
to appear personally at a hearing before the Board of 
Veterans Appeals, you will receive further information by 
separate letter."

In light of the circumstances outlined above, clarification 
is warranted as to whether the veteran received the December 
20, 2000, notice of the January 25, 2001, Board hearing, and 
if so, whether he had good cause to fail to appear for the 
hearing.  Depending on the circumstances surrounding the 
veteran's failure to appear, clarification may also be 
warranted as to whether the veteran still desires a Travel 
Board hearing.  See 38 C.F.R. § 20.704 (2000).
 
Accordingly, the case is REMANDED for the following 
development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The RO should obtain from the veteran 
verification of his current address, and 
clarification as to whether he received 
the December 20, 2000, notice of the 
scheduled January 25, 2001, Board 
hearing, and if so, whether he had good 
cause to fail to appear for the hearing.  

Depending on the circumstances 
surrounding the veteran's failure to 
appear, clarification from the veteran 
may also be required as to whether the 
veteran still desires a Travel Board 
hearing.  See 38 C.F.R. § 20.704 (2000).

3.  If rescheduling of the Travel Board 
hearing is warranted, the RO should 
schedule the veteran, in accordance with 
the docket number of this case, for a 
hearing before a member of the Board at 
the RO.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of the case.  The appellant need take no action until 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




